                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                    Case No. 17-10150-01-EFM

  JUAN ARMANDO ALMAZAN,

                  Defendant.




                                MEMORANDUM AND ORDER

         In March 2018, Petitioner Juan Armando Almazan (“Petitioner”) pleaded guilty, pursuant

to a Rule 11 Plea Agreement, to a violation of 21 U.S.C. § 843(b) and a violation of 18 U.S.C.

§ 1952(a)(3). The Court sentenced Petitioner to 108 months imprisonment followed by three years

of supervised release. Petitioner now brings this Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence (Doc. 32). In this motion, Petitioner contends that he received

ineffective assistance of counsel because his counsel did not object to a consecutive sentence. As

will be explained below, the Court denies Petitioner’s § 2255 claim and denies the motion without

an evidentiary hearing.

                          I.     Factual and Procedural Background

         The facts surrounding Petitioner’s judgment of conviction are as follows. On October 11,

2017, Petitioner was indicted on two counts. Count 1 charged Petitioner with unlawfully,
knowingly, and intentionally possessing more than 50 grams (approximately 1.77 kilograms) of

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Count 2 charged Petitioner

with unlawfully, knowingly, and intentionally possessing, with the intent to distribute,

approximately 495.35 grams of a mixture or substance containing cocaine in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). On October 18, counsel was appointed. On October 19, substitute

counsel entered his appearance, and Petitioner had his first appearance.

       On March 9, 2018, a Superseding Information was filed. In the Information, Petitioner

was charged with two counts. Count 1 charged Petitioner with violation of 21 U.S.C. § 843(b),

unlawfully, knowingly, and intentionally using a communication facility (a telephone) to commit,

cause to commit, or facilitate the commission of possession with intent to distribute 1.77 kilograms

of methamphetamine. Count 2 charged Petitioner with a violation of 18 U.S.C. § 1952(a)(3),

traveling in interstate commerce with the intent to promote, manage, establish, carry on, or

facilitate the promotion, management, establishment, or carrying on of an unlawful activity, that

is the possession with the intent to distribute methamphetamine.

       On March 15, 2018, the parties entered into a Rule 11 Plea Agreement.1 Petitioner pled

guilty to Counts 1 and 2 in the Superseding Information. He admitted to knowingly transporting

drugs from Arizona to Kansas, and that he had used his telephone while in Kansas and elsewhere

to make the arrangements to transport the methamphetamine and cocaine from Arizona to Kansas.

He also admitted that he would then deliver the drugs to other individuals in Kansas. In return for

his guilty plea, the government agreed to jointly recommend with Petitioner a sentence at the top




       1
           In a separate document, Petitioner also waived his right to indictment.



                                                         -2-
end of the applicable guideline range for each count, to run consecutively to each other, for a total

controlling sentence of 9 years imprisonment.

       On June 1, 2018, the Court sentenced Petitioner to 108 months of imprisonment followed

by three years of supervised release. On April 26, 2019, Petitioner filed this motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. In his motion, Petitioner argues that his

conviction should be set aside because he received ineffective assistance of counsel. He contends

that his counsel should have objected to the imposition of a consecutive sentence and it should

have run concurrently instead. Petitioner requests to be resentenced. As discussed below, based

on a review of the record, the Court finds Petitioner’s assertions of error to be without merit.

                                      II.     Legal Standard

       Under 28 U.S.C. § 2255(a),

       [a] prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

According to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts,

       [t]he judge who receives the motion must properly examine it. If it plainly appears
       from the motion, any attached exhibits, and the record of prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss the motion . . . . If the
       motion is not dismissed, the judge must order the United States attorney to file an
       answer, motion, or other response within a fixed time, or to take other action the
       judge may order.




                                                 -3-
The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”2 The petitioner

must allege facts that, if proven, would warrant relief from his conviction or sentence.3 An

evidentiary hearing is not necessary where a § 2255 motion contains factual allegations that are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.4

                                                  III.      Analysis

A.       Waiver of Collateral Attack

         Petitioner pleaded guilty pursuant to a Rule 11 agreement, in which he waived his right to

appeal or collaterally attack his sentence. The government asserts that Petitioner’s motion is in

violation of his waiver of appeal and collateral attack. Paragraph 9 of the plea agreement states,

in relevant part:

         Waiver of Appeal and Collateral Attack. The defendant knowingly and
         voluntarily waives any right to appeal or collaterally attack any matter in
         connection with this prosecution, his conviction, or the components of the sentence
         to be imposed herein, including the length and conditions of supervised release, as
         well as any sentence imposed upon a revocation of supervised release. The
         defendant is aware that 18 U.S.C. § 3742 affords him the right to appeal the
         conviction and sentence imposed. The defendant also waives any right to challenge
         his sentence, or the manner in which it was determined, or otherwise attempt to
         modify or change his sentence, in any collateral attack, including, but not limited
         to, a motion brought under 28 U.S.C. § 2255 (except as limited by United States v.
         Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)), or a motion brought under
         Federal Rule of Civil Procedure 60(b). In other words, the defendant waives the
         right to appeal the sentence imposed in this case, except to the extent, if any, the
         2
             28 U.S.C. § 2255(b).
        3
          See Hatch v. Okla., 58 F.3d 1447, 1471 (10th Cir. 1995), overruled in part on other grounds by Daniels v.
United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
         4
          See id. at 1472 (stating that “the allegations must be specific and particularized, not general or conclusory”);
see also United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting ineffective assistance of counsel claims
that were merely conclusory in nature and without supporting factual averments).



                                                           -4-
        Court departs upwards from the sentencing Guideline range that the Court
        determines to be applicable. However, if the United States exercises its right to
        appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), the defendant
        is released from this waiver and may appeal the sentence received, as authorized by
        18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties understand
        that the defendant in no way waives any subsequent claims with regards to
        ineffective assistance of counsel or prosecutorial misconduct.

        The Tenth Circuit has held that when a petitioner waives his right to bring a post-conviction

collateral attack in a plea agreement and later brings a § 2255 petition, the court must determine:

“(1) whether the disputed [claim] falls within the scope of the waiver of appellate rights; (2)

whether the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.”5

        Applying this test to Petitioner’s claim, the Court concludes that Petitioner has not waived

his right to collaterally attack his sentence. The plea agreement’s waiver precludes challenging

his sentence. The waiver provision in the plea agreement, however, also explicitly states that

Petitioner does not waive any claim for ineffective assistance of counsel. Indeed, it states that

“defendant in no way waives any subsequent claims with regards to ineffective assistance of

counsel.” Although Petitioner essentially challenges his agreed upon sentence, he brings an




        5
          United States v. Viera, 674 F.3d 1214, 1217 (10th Cir. 2012) (quoting United States v. Hahn, 359 F.3d
1315, 1325 (10th Cir. 2004)) (internal quotation marks omitted).



                                                     -5-
ineffective assistance of counsel claim.6 Thus, to the extent that Petitioner raises an ineffective

assistance claim, it does not fall within the waiver’s scope.7

B.       Ineffective Assistance of Counsel

         In general, to succeed on a claim of ineffective assistance of counsel, a petitioner must

meet the two-prong test set forth in Strickland v. Washington.8 Under Strickland, a petitioner must

prove that: (1) his counsel’s representation was constitutionally deficient because it fell below an

objective standard of reasonableness, and (2) the deficiency prejudiced the petitioner because it

deprived him of the right to a fair trial.9 To prevail on the first prong, a petitioner must demonstrate

that the omissions of his counsel fell “outside the wide range of professionally competent

assistance.”10 With regard to the second prong, a petitioner “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.”11 “A reasonable probability is a probability sufficient to undermine confidence in



         6
           Several judges in this district, including this one, have found that the last sentence in the waiver paragraph
broadens a petitioner’s rights in bringing collateral attacks and § 2255 motions. See United States v. Rodarmel, 2017
WL 4882666, at *1 (D. Kan. 2017); United States v. Garcia-Viveros, 2017 WL 1208014, at *2 (D. Kan. 2017); United
States v. Delgado-Ornelas, 2017 WL 411351, at *3 (D. Kan. 2017); United States v. Ellis, 2017 WL 193158, at *4
(D. Kan. 2017). In Ellis, Judge Vratil stated that the final sentence of the waiver paragraph is broader than the
Cockerham exception and that “the plain language of the plea agreement permits all claims of ineffective assistance
of counsel . . . .” Ellis, 2017 WL 193158, at *4. In addition, Judge Vratil noted that “[t]he government’s continued
assertion of the waiver of collateral attacks to bar claims of ineffective assistance of counsel had led to a waste of
judicial resources and confusion among pro se defendants.” Id. She required the Assistant United States Attorney on
that case to distribute a copy of the Ellis order to every Assistant United States Attorney in the District of Kansas in
an effort “[t]o avoid this issue in the future.” Id.
         7
          See Garcia-Viveros, 2017 WL 1208014, at *2 (stating that the other courts in this district “did not enforce
the waivers against the defendants’ ineffective assistance of counsel claims, even though their claims essentially
challenged their agreed upon sentences”).
         8
             466 U.S. 668 (1984).
         9
             Id. at 687-89.
         10
              Id. at 690.
         11
              Id. at 694.



                                                          -6-
the outcome.”12 This requires the court to focus on “whether counsel’s deficient performance

render[ed] the result of the trial unreliable or the proceeding fundamentally unfair.”13

        In cases where a petitioner pleads guilty, the Supreme Court has held that prejudice can

only be shown if there is “a reasonable probability that, but for counsel’s errors, [the petitioner]

would not have pleaded guilty and would have insisted on going to trial.”14 Courts reviewing an

attorney’s performance must exercise deference, as “counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment.”15 A failure to prove one of the Strickland prongs is dispositive to a petitioner’s claim,

and a court may dispose of either the first or second prong, whichever is easier to resolve.16

        In this case, Petitioner cannot demonstrate prejudice. First, Petitioner does not state a

necessary component that he would have proceeded to trial “absent defense counsel’s

ineffectiveness.”17 Instead, Petitioner simply states that he was erroneously sentenced.

        Next, Petitioner’s contention that he should have had concurrent sentences applied (and

that his counsel should have objected to consecutive sentences) is contrary to the plea agreement

he entered with the government. It is also contrary to the representations Petitioner made to the

Court. During the plea colloquy, the Court engaged Petitioner in a lengthy discussion about the

specific details and ramifications of his plea, as well as his knowledge of the promises contained


        12
             Id.
        13
             Lockhart v. Fretwell, 506 U.S. 364, 372 (1993) (citing Strickland, 466 U.S. at 687).
        14
             Hill v. Lockhart, 474 U.S. 52, 59 (1985).
        15
             Strickland, 466 U.S. at 690.
        16
             United States v. Orange, 447 F.3d 792, 796-97 (10th Cir. 2006) (citations omitted).
         17
            Garcia-Viveros, 2017 WL 1208014, at * 3 (citing United States v. Clingman, 288 F.3d 1183, 1186 (10th
Cir. 2002)).



                                                          -7-
in the plea agreement, and Petitioner’s willingness to enter into the plea agreement. The Court

specifically discussed the length of sentence and said that the agreement reached by Petitioner and

the government called for “a joint recommendation for a nine-year sentence.”             There was

discussion by the parties and the Court that Petitioner would get four years for one count and five

years for the second count for a total of nine years. When the Court asked Petitioner if he

understood the agreement that had been made, Petitioner responded with “Yes, sir.” The Court

went through Petitioner’s sentence in some detail and specifically informed Petitioner that the way

the plea agreement was structured that the sentence could not be more than nine years. Petitioner

always indicated that he understood nine years was the agreed upon sentence for the charges for

which he was pleading. In discussing the nine-year sentence, there was also discussion that

Petitioner was avoiding a potential 12 to 14-year sentence by entering into this particular plea

agreement.

       When Petitioner was asked if he understood the agreement that had been made, Petitioner

responded with “Yes, sir.” The Court asked if any other promises, other than the ones in the plea

agreement, had been made to persuade Petitioner to enter the plea agreement. Petitioner responded

“No, sir.” Finally, the Court specifically asked Petitioner whether his plea of guilty was freely and

voluntarily made to which Petitioner responded with a “Yes, sir.”

       During the plea colloquy, the Court also inquired with Petitioner if he was satisfied with

his lawyer’s legal advice and representation. Petitioner affirmatively answered, “Yes, sir.” When

the Court asked whether Petitioner knew that he could refuse the plea agreement and proceed to

trial, Petitioner indicated that he understood.

       In addition, Petitioner signed the Petition to Enter Plea of Guilty in which he confirmed the

following:


                                                  -8-
           I offer my plea of “GUILTY” freely and voluntarily, and further state that my plea
           of guilty is not the result of any force or threats against me, or of any promises made
           to me other than those noted in this petition. I further offer my plea of “GUILTY”
           with full understanding of all the matters set forth in the Indictment, in this petition,
           and in the certificate of my attorney which is attached to this petition.

           Based on the above evidence, the record demonstrates that Petitioner’s plea was knowingly

and voluntarily made with a complete understanding of its consequences. Thus, Petitioner’s claim

that his counsel was ineffective fails.18

           An evidentiary hearing is not necessary on Petitioner’s motion because Petitioner’s

allegations are not supported by the record. Petitioner does not provide the Court with a basis for

vacating his sentence. Accordingly, Petitioner’s § 2255 motion is without merit and is denied.

                                             IV. Certificate of Appealability

           Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the petitioner. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a

constitutional right.”19 A petitioner satisfies this burden if “ ‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’ ”20 For the reasons



           18
            Petitioner includes several statements in his affidavit as to why his counsel was ineffective. He only
specifically addresses the alleged failure to explain or object to the concurrent sentence. With regard to other
allegations about discovery failures, limited interaction with his counsel, and failure to explain the case, Petitioner
fails to provide any additional detail. To the extent that Petitioner contends his counsel was ineffective on these
grounds, Petitioner’s conclusory statements are insufficient to establish ineffective assistance of counsel and fails to
demonstrate that he is entitled to relief. See United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting
arguments that were largely conclusory).
           19
              28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issue a COA. See 28 U.S.C. § 2253(c)(1).
           20
                Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v Dretke, 524 U.S. 274, 282
(2004)).




                                                           -9-
explained above, Petitioner has not made a substantial showing of the denial of a constitutional

right. Therefore, the Court denies a COA.

       IT IS THEREFORE ORDERED that Petitioner’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody (Doc. 32) is hereby

DENIED.

       IT IS SO ORDERED.

       Dated this 19th day of September, 2019.




                                                    ERIC F. MELGREN
                                                    UNITED STATES DISTRICT JUDGE




                                             -10-
